DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  in line 3 of claim 1 and line 2 of claim 14, change “a semiconductor device” to --the semiconductor device--.  Appropriate correction is required
Claim 5 is objected to because of the following informalities:  in line 6, change the semicolon of “a protection module that;” to a colon --a protection module that:--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shikata et al (EP1286248A2).

    PNG
    media_image1.png
    529
    854
    media_image1.png
    Greyscale

Regarding claim 1., Shikata et al disclose (see Fig. 1 above)  a method for testing a semiconductor device (processor 10), comprising: causing [via bus arbiter 20] a clock control unit (clock control unit 11) to stop transmitting clock signals (clock control signal req) to an interface circuit (external bus controller 19) that couples the semiconductor device (10) to a high-speed data transfer connection (external bus 28); after the clock control unit (11) has stopped transmitting the clock signals (req), causing the interface circuit (19) to be isolated from portions of the semiconductor device (10); and after waiting for a first predetermined period of time to expire, causing the clock control unit (11) to start transmitting clock signals (req) again to the interface circuit (19).
Regarding claim 2, Shikata et al disclose wherein, after the clock control unit (11) starts transmitting the clock signals (req) again, the method further comprises: reading test data from memory (SRAM 26) of a computer [not shown see Note below] via the high-speed data transfer connection (28); and saving test results to the memory (SRAM 26) of the computer via the high-speed data transfer connection (28).
[Note: Although the prior art does not specifically disclose the claimed computer, this feature is seen to be an inherent teaching of that device since a SRAM and master chip is disclosed and it is apparent that some type of computer must be presented for the semiconductor device to function as intended.]
Regarding claim 3, Shikata et al disclose wherein, after saving the test results, the method further comprises causing the semiconductor device (10) to be reset.
Regarding claim 4, Shikata et al disclose wherein, after saving the test results, the method further comprises: causing the clock control unit (11) to stop transmitting clock signals (req) to the interface circuit (19); after the clock control unit (11) has stopped transmitting the clock signals (req), causing the interface circuit (19) to be reconnected to the portions of the semiconductor device (10); and after waiting for a second predetermined period of time to expire, causing the clock control unit (11) to start transmitting clock signals (req) again to the interface circuit (19).
Regarding claim 5, Shikata et al disclose (see Fig. 1 above) a semiconductor device (processor 10), comprising: a link interface (external bus controller 19) that couples the semiconductor device (10) to a high-speed data transfer link (external bus 28);
a clock control unit (clock control unit 11) that transmits one or more clock signals (clock control signal req) to the link interface (19); and a protection module (bus arbiter 20) that: asserts a clock stop request to the clock control unit (11); in response to receiving a clock stop acknowledgement (clock control acknowledge signal ackx [x=0,1,2,…6]) from the clock
control unit (11), asserts a clamp enable to cause the link interface (19) to be
isolated from portions of the semiconductor device (10); and after waiting for a first predetermined period of time to expire, de-asserts the clock stop request.
Regarding claim 6, Shikata et al disclose wherein the high-speed data transfer link (28) 
comprises a peripheral component interface express (PCIe) link.
Regarding claim 8, Shikata et al disclose: a test data transfer unit (module 22 having clock control register 32), wherein, after the clock stop request is de-asserted, the
test data transfer unit (22 w/32): reads test data from a memory (SRAM 26) of a host computer [not shown but see Note below] via the high-speed data transfer link (28); transmits the test data to a test bus (on-chip bus 21 or internal peripheral bus 25) of the semiconductor device (10); reads test results from the test bus (25); and saves the test results to the memory (26) via the high-speed data transfer link (28).
[Note: Although the prior art does not specifically disclose the claimed computer, this feature is seen to be an inherent teaching of that device since a SRAM and master chip is disclosed and it is apparent that some type of computer must be presented for the semiconductor device to function as intended.]
Regarding claim 9, Shikata et al disclose wherein, after the test results have been
saved to the memory (26), the semiconductor device is reset.
Regarding claim 10, Shikata et al disclose wherein, after the test results have been
saved to the memory (26), the protection module (20) further: asserts the clock stop request to the clock control unit (11); in response to receiving the clock stop acknowledgement (ackx) from the clock control unit (11), de-asserts the clamp enable to cause the link interface (19) to be reconnected to the portions of the semiconductor device (10); and after waiting a second predetermined period of time to expire, de-asserts the clock stop request.
Regarding claim 11, Shikata et al disclose wherein the protection module (20) further transmits one or more commands to the clock control unit (11) to configure the one or more
clock signals.
Regarding claim 12, Shikata et al disclose wherein the protection module (20) further
saves a configuration of the clock control unit (11) prior to transmitting the one or more
commands.
Regarding claim 13, Shikata et al disclose wherein the protection module (20) further
restores the configuration of the clock control unit (11) based on the saved configuration.
Regarding claim 14, Shikata et al disclose (see Fig 1, above) a method for testing a semiconductor device (processor 10), comprising: asserting a clock stop request to a clock control unit (clock control unit 11) of the semiconductor device (10), wherein the clock control unit (11) transmits one or more clock signals (clock control signal req) to a link
interface (external bus controller 19) that couples the semiconductor device (10) to a high-speed data transfer link (external bus 28); in response to receiving a clock stop acknowledgement (clock control acknowledge signal ackx [x=0,1,2..6]) from the clock control
unit (11), asserting a clamp enable to cause the link interface (19) to be isolated from portions of the semiconductor device (10); and after waiting for a first predetermined period of time to expire, de-asserting the clock stop request.
Regarding claim 15, Shikata et al disclose wherein the high-speed data transfer link (28) comprises a peripheral component interface express (PCIe) link.
Regarding claim 17, Shikata et al disclose wherein, after the clock stop request is de-asserted, the method further comprises: reading test data from a memory (SRAM 26) of a host computer [not shown but see Note below] via the high-speed data transfer link (28); transmitting the test data to a test bus (on chip bus 21 or internal peripheral bus 25) of the semiconductor device (10); reading test results from the test bus (21 or 25); and
saving the test results to the memory (26) via the high-speed data transfer link (28).
Regarding claim 18, Shikata et al disclose wherein, after the saving of the test data and the test results, the method further comprises causing the semiconductor device (10) to be reset.
Regarding claim 19, Shikata et al disclose wherein, after the test results have been
saved to the memory (26), the protection module (20) further: asserts the clock stop request to the clock control unit (11); in response to receiving the clock stop acknowledgement (ackx) from the clock control unit (11), de-asserts the clamp enable to cause the link interface (19) to be reconnected to the portions of the semiconductor device (10); and after waiting a second predetermined period of time to expire, de-asserts the clock stop request.
Regarding claim 20, Shikata et al disclose transmitting one or more commands to the clock control unit (11) to configure the one or more clock signals.
Conclusion
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 7, the primary reason for the allowance of the claim is due to the protection module comprises a delay unit for implementing the first predetermined period of time.
Regarding claim 16, the primary reason for the allowance of the claim is due to implementing the first predetermined period of time using a delay unit.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon et al (US Pub. No. 2017/0220495 A1) - A semiconductor device includes a first intellectual property block (IP block) which includes a function unit and an interface unit; a first clock control circuit which controls a first clock source; a second clock control circuit which transmits a first clock request to the first clock control circuit, and controls a second clock source.
Alben et al (US Patent No. 10,922,203 B1) - The present invention relates to resiliency in processing units, and more particularly to a fault injection architecture for resilient graphics processing unit (GPU) computing.
Khare et al (US Pub. No. 2022/0121542 A1) - Techniques for testing semiconductor devices include a semiconductor device having a plurality of components, a test bus, and a test data transfer unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858